Citation Nr: 0718243	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Service connection for headaches, status post (s/p) 
removal right orbital tumor. 

2.  Entitlement to service connection for bilateral ankle 
disorder. 

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for left knee 
disorder. 

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for right knee 
disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2004, the veteran testified before a 
Decision Review Officer (DRO); a transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  A headache disorder, right orbital tumor did not manifest 
in service and is not shown to be related to service. 

2.  A current bilateral ankle disorder is not shown. 

3.  An unappealed November 1993 rating decision declined to 
reopen a previously denied claim of service connection for 
left knee disorder.

4.  Evidence received since the November 1993 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a left knee disability when this evidence is 
considered by itself or in connection with the evidence 
previously assembled.

5.  An unappealed November 1993 rating decision declined to 
reopen a previously denied claim of service connection for 
right knee disorder.

6.  Evidence received since the November 1993 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a right knee disability when this evidence is 
considered by itself or in connection with the evidence 
previously assembled.


CONCLUSIONS OF LAW

1.  Service connection for headaches, s/p removal right 
orbital tumor is not warranted. 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2006).

2.  Service connection for bilateral ankle disorder is not 
warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, (2006).

3.  New and material evidence has not been received, and the 
claim seeking to establish service connection for left knee 
disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).

4.  New and material evidence has not been received, and the 
claim seeking to establish service connection for right knee 
disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A July 2003 letter (prior to the decision on appeal) advised 
the veteran of what type of evidence was needed to 
substantiate and complete his claims of service connection 
for bilateral ankle disorder and headaches, s/p removal right 
orbital tumor, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
The letter also advised the veteran that he needed to submit 
new and material evidence to reopen the claims of service 
connection for left and right knee disorders; of his and VA's 
responsibilities in the development of the claims; and of 
what type of evidence that was needed to substantiate the 
underlying claim of service connection.

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claims.  
While the July 2003 letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claims, 
the letter explained the type of evidence necessary to 
substantiate his claims and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.  
Furthermore, the April 2004 rating decision and the May 2005 
statement of the case (SOC) provided the text of applicable 
regulations, and explained what the evidence showed and why 
the claims were denied.  The rating decision and SOC also 
explained what type of evidence would be new and material 
(including evidence that showed that the left knee disorder 
was aggravated during service and that a chronic right knee 
disorder began in service).  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

While the veteran was not provided notice regarding ratings 
or effective dates (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)), he is not prejudiced by lack of such 
notice, as it becomes critical only with a grant of service 
connection. As he has received all critical notice regarding 
the matters addressed on the merits, and has had ample 
opportunity to respond/supplement the record after notice was 
given, and as the case was thereafter adjudicated, he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred along the way

Regarding the duty to assist, the veteran's relevant records 
have been secured.  He has not identified any pertinent 
evidence that remains outstanding.  In regards to the claims 
seeking to reopen the underlying claims of service connection 
for left and right knee disorders, the duty to assist by 
arranging for any additional VA examinations or securing an 
advisory medical opinion does not attach unless the claim has 
been reopened.  

In regards to the claim seeking service connection for a 
bilateral ankle disorder, Board has considered whether a VA 
examination was required in this case under the duty to 
assist provisions codified at 38 U.S.C.A. § 5103A(d) and by 
regulation found at 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The duty to assist 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is 
triggered when it is necessary to obtain an examination to 
make a decision in the case.  Factors to consider whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the veteran's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  He has 
not provided any competent medical evidence of a current 
ankle disability; and there is no lay evidence suggesting a 
continuity of symptomatology between this disability and his 
military service.  In particular, the Board notes he has not 
submitted any statements or provided direct testimony 
indicating that he experienced continuous symptomatology in 
his ankles since service.  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See McLendon, 
20 Vet. App. at 85-86; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (a veteran is required to show some 
causal connection between his disability and his military 
service).  The Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

VA did provide an examination in regards to the service 
connection claim for headaches, status post (s/p) removal 
right orbital tumor.  He has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claims.



II.  Factual Background

Evidence of record prior to the November 1993 rating decision

Service Medical Records (SMR's), included an August 1978 
entrance examination which showed the veteran's lower 
extremities to be normal.  Also a bilateral ankle or headache 
disorder was not indicated.  A September 1978 record noted 
complaints of bilateral knee pain, in which the veteran 
indicated that he had fallen on both knees.  An examination 
revealed pain over the left tibial tubercle, with negative 
knee signs.  The impression was Osgood-Schlatters disease.  A 
November 1978 record showed that the veteran injured his 
right shin from falling off of a truck.  An exam showed no 
swelling, but a slight abrasion in the shin area.  An x-ray 
revealed a bone cyst, no fracture, and slight separation of 
the tibial tubercle.  The impression was contusion of the 
right tibia.  In December 1978, the veteran continued to 
complain of left knee pain.  X-rays revealed a fragmented 
tibial tubercle suggestive of osteochondritis or previous 
trauma.  Again, Osgood-Schlatters disease was diagnosed.  
Treatment brought no relief to the veteran's symptoms.  It 
appeared that a medical board ultimately recommended 
discharge due to a knee condition which was determined to 
have existed prior to entry into service.  SMR's were 
completely negative for complaints, treatment, or diagnoses 
of bilateral ankle, headache, and right orbital tumor 
disorders. 

A May 1979 rating decision denied service connection for a 
left knee disorder on the basis that Osgood-Schlatters 
disease pre-existed service, there was no evidence of left 
knee injury in service, and that Osgood-Schlatters disease 
was a constitutional or developmental abnormality (CDA) and 
was not a disability under the law.  The decision also denied 
service connection for a right knee disorder essentially on 
the basis that a chronic right knee disorder was not 
manifested in service.  

A January 1988 statement from Dr. J. A. B., a private 
physician, indicated that the veteran injured his right leg 
in a fall in early December 1987.  He had a large bruised 
area over his tibial tubercle on the right side.  The 
physician noted that the veteran had an Osgood-Schlatters 
tibial tubercle on the left, which was periodically 
symptomatic.  X-rays revealed an osteoid osteoma, but in his 
opinion, was an intracortical bone cyst of the medial tibial 
cortex approximately four inches distal to the medial joint 
line on the right tibia.  The physician commented that this 
had obviously been there for a number of years and was not 
the cause of the veteran's current pain.  He had a 
significant blow with a healing hematoma and contusion over 
the direct pretibial area and tibial tubercle; he was also 
tender over the medial slope of the tibia.  The physician 
indicated that as the hematoma and the contusion resolved, 
the likelihood of needing wide excision was small.  This was 
based on the fact that the lesion was present for years and 
asymptomatic prior to this fall.  

1988 to 1989 treatment records from Scott and White Memorial 
Hospital showed that in December 1987, the veteran suffered a 
contusion to the right lower extremity, after falling and 
hitting his right knee on a manhole.  Films of the area were 
suspicious for an osteoid osteoma; however, further films and 
review were more consistent with benign lesions such as 
fibroxanthoma involving the medial cortex of the tibia.  A 
bone scan was performed, and this was within normal limits.  
He experienced an onset of pain in the right hip and lower 
back area, while standing in some heavy mud at work and 
twisting suddenly.  He subsequently underwent occupational 
therapy.  

Treatment records received in June 1989 from VA Central Texas 
Health Care System (from February 1988 to May 1989) showed 
treatment for bilateral knee pain.  A February 1988 record 
included a history of a right knee injury in 1978 in which 
the knee swelled up.  It was reported that his left knee gave 
out at times and he had pain with standing for prolonged 
periods.  In March 1989, the veteran underwent a diagnostic 
arthroscopy and arthrotomy with open repair, anterior horn, 
lateral meniscus, left knee.  He was found to have a torn 
anterior horn of the lateral meniscus.  

A July 1989 rating decision declined to reopen the claim of 
service connection for a left knee disorder indicating that 
new and material evidence had not been received.  The veteran 
perfected his appeal.  In February 1992, the Board remanded 
the claim for further development.  In December 1992, a Board 
decision declined to reopen the claim indicating that the 
evidence submitted since the May 1979 rating decision failed 
to show that the veteran had a left knee disorder that 
manifested in service and is not new and material.  The 
veteran did not appeal this decision and it became final. 

In an August 1989 rating decision, the RO declined to reopen 
the claim seeking service connection for a right knee 
disorder indicating that new and material evidence had not 
been presented to warrant a change in the previous decision.  
The veteran did not appeal this decision and it became final.  

During his January 1990 hearing before a hearing officer, the 
veteran testified that he did not have knee problems prior to 
his entry in service.  He indicated that he injured his knees 
in service.  

Treatment records received in September 1993 from VA Central 
Texas Health Care Center (from February 1988 to August 1993) 
showed treatment for bilateral knee pain.  A March 1988 
radiological report indicated that no abnormalities were 
identified in the right knee and the impression for the left 
knee was prominence of tibial tuberosity-may be normal 
variant or represented a healed Osgood-Schlatters disease.  
An August 1993 record reported complaints of headaches.  It 
was noted that the headaches occurred much like migraines, 
which could be due to tension/stress (such as being single 
parent with four kids).  

A November 1993 rating decision declined to reopen claims 
seeking service connection for left and right knee disorders 
indicating that the evidence submitted was cumulative and 
tended to reinforce the prior denial of the claim for service 
connection and was not new and material.  The veteran did not 
perfect his appeal in regards to this decision and it became 
final.  

Evidence of record since the November 1993 rating decision

Statements received in November and December 1994 from N. H. 
and E. E. indicated that they knew the veteran prior to his 
entrance in service and that he did not have any injuries 
until he entered service. 

August 2000 treatment records from VA Central Texas Health 
Care System included a history provided by the veteran of 
having brain surgery to remove a tumor behind his right eye 
in 1998, pain in both knees due to a possible injury 
sustained in service, and complaints of headaches since 
service.  X-rays showed minor changes of degenerative joint 
disease and old healed Osgood-Schlatters disease in the left 
knee and benign cortical hypertosis, right tibia.  

Records from Waco Bone and Joint Clinic consisted of billing 
statements.  

Treatment records from Texas Oculoplastic Consultants/Dr. R. 
W. N. received in January 2004 (from March 1997 to May 1998) 
showed that the veteran was treated for removal of a tumor in 
the right eye in 1997.  The report showed that he sustained a 
severe blunt traumatic blow to the head in a motor vehicle 
accident (in 1998), in which he has had significant headaches 
since then.  

At his September 2004 DRO hearing, the veteran indicated that 
he did not have any knee problems until service and is 
currently having the same knee problems now as he did in 
service.  He indicated that he experienced cramping in his 
ankles in service for which he was given Ibuprofen and 
elastic wraps to wrap around his ankles.  He couldn't recall 
when he first received post-service treatment for his ankles, 
but was told that he was fine.  He also indicated that he hit 
his head at the same time he injured his knees from falling 
off of a truck in service.  He indicated that his doctor told 
him that the tumor was in his head for years as a result of 
hitting his head.   

An October 2004 statement from Dr. R. W. N. indicated that 
the veteran had a benign right orbital tumor totally removed 
in 1997.  The diagnosis was hemangioma, probably long term 
lesion prior to removal.  

A February 2005 VA examination reported a history of 
headaches for the last 10-15 years with blurred vision.  
After examination, the diagnosis included history of 
resection of right orbital (retrobulbar) cavernous hemangioma 
in March 1997, pre-op and post-op vision best corrected to 
20/20.  The most recent eye examination in the computer 
stated that 20/25 vision in the right eye with +1.75 
correction.  The veteran was also diagnosed with 
anisometropia with moderately high hyperopia right eye and 
nearly plano left eye.  This uncorrected vision in the right 
eye would definitely cause blurring of vision and could add 
to stimulus for headaches.  A 
unilateral hyperopia such as the veteran's could be seen his 
eye, with a history of intraconal cavernous hemangioma.  The 
examiner added that the headaches were most likely 
neuromuscular, but some migraines could be exacerbated by 
anisometropia.  In regards to whether the cavernous 
hemangioma could have been caused by trauma in service in 
1978, the examiner indicated that research showed that 
cavernous hemangioma, which most commonly was an intraconal, 
was a congenital hamartoma that manifested in midlife of the 
3rd to 4th decade and usually became progressively larger over 
several years.  Therefore, the examiner opined that there was 
very little chance that head trauma in 1978 was the cause of 
the cavernous hemangioma that was removed in 1997 and had a 
documented post operative vision of 20/25 per Dr. R. W. N. 
one year later.  
 
III.  Criteria and Analysis

A.  Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu, supra. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

1.  Headaches, s/p removal right orbital tumor

The veteran seeks service connection for headaches, s/p 
removal right orbital tumor.  There are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; he has a history of 
resection of right orbital cavernous hemangioma and currently 
has anisometropia with hyperopia and headaches.  Next, there 
must be evidence of disease or injury in-service.  The 
veteran's SMR's are negative for any complaints or treatment 
related to a head injury or diagnosis of a chronic headache 
disorder or orbital tumor.  Consequently, direct service 
connection, i.e., on the basis that a chronic disability 
became manifested in service and has persisted since, is not 
warranted.  Finally, there must be competent evidence 
(medical opinion) that links the current disability to 
disease or injury in service.  Here, there is no such medical 
opinion.  No medical practitioner has opined that the 
veteran's headaches, s/p removal right orbital tumor are as 
likely as not related to any event in service.  

On February 2005 VA examination, the examiner opined that 
there was very little chance that head trauma in 1978 was the 
cause of the cavernous hemangioma which was removed in 1997 
and which had a documented post operative vision of 20/25 per 
Dr. R. W. N. one year later.  The examiner reasoned that 
research showed that cavernous hemangioma, which most 
commonly was an intraconal, was a congenital hamartoma that 
manifested in midlife of the 3rd to 4th decade and usually 
became progressively larger over several years.  There is no 
competent evidence to the contrary.  Because the veteran is a 
layperson, he is not competent to establish by his own 
opinion that any current headaches, s/p removal right orbital 
tumor is etiologically related to an event or injury in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, he has not alleged that his headaches 
actually began in service; rather, he reported on VA 
examination in 2005 that they began 10 to 15 years before, 
which is still 12 years after separation.  Thus, there is no 
evidence of continuity of symptomatology of headaches from 
the time he separated from service.

For these reasons, the Board concludes that the preponderance 
of the evidence is against his claim.  Hence, it must be 
denied.  

2.  Bilateral ankle disorder 

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a bilateral ankle disorder, the 
disability for which he seeks service connection.  He has not 
submitted any evidence of a current diagnosis of a bilateral 
ankle disorder, nor has he identified any treatment provider 
with records of treatment for bilateral ankle disorder.  In 
the absence of proof of a present disability, there is no 
valid claim [of service connection].  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)

Despite the veteran's contentions that he currently suffers 
from bilateral ankle disorder, the competent medical evidence 
of record has not shown any clinical findings of such a 
disorder.  Moreover, a history of a bilateral ankle disorder 
during active duty has not been shown or documented in the 
service medical records.  While the veteran may claim that he 
has a bilateral ankle disorder, as a lay person, he is not 
competent to render a medical diagnosis.  See Espiritu, 
supra.  As there is no competent evidence of a current 
disability, the Board must conclude that there is a 
preponderance of evidence against this claim.

B.  New and material evidence

The November 1993 rating decision declining to reopen a claim 
of service connection for a left and right knee disorder was 
not appealed, and is final based on evidence then of record.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, VA must reopen 
a previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in June 
2003), and the new definition applies.  Under the amended 
version, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured. See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim. Evans v. Brown, 9 Vet. App. 273 (1996).

1. Left knee disorder

A November 1993 rating decision declined to reopen a claim 
for left knee disorder indicating that new and material 
evidence had not been submitted.  A May 1979 rating decision 
originally denied the underlying service connection claim 
essentially finding that Osgood-Schlatters disease was a 
constitutional/developmental abnormality and not a disability 
under VA law, which existed prior to service, and was not 
aggravated during service.  The November 1993 rating decision 
is the last prior final decision regarding these matters.  

For evidence to be new and material in light of the prior 
findings, it would have to either tend to show that a left 
knee disorder was aggravated during service or did not pre-
exist service.  The evidence received since the November 1993 
rating decision includes billing statements from Waco Bone 
and Joint Clinic, treatment records from VA Central Texas 
Health Care System and Texas Oculoplastic Consultants/Dr. R. 
W. N., DRO hearing transcript, and February 2005 VA 
examination report.  The Central Texas Health Care System 
records included complaints of bilateral knee pain, in which 
the veteran reported was possibly due to an injury in 
service.  At his DRO hearing, the veteran also indicated that 
his knee problems were not present before service and that an 
injury in service caused his current knee problems.  Records 
from Dr. R. W.N. and the VA examination report are not 
related to the knee disorders.   

The evidence presented is new only in the sense that it was 
not of record at the time of November 1993 RO decision.  As 
to the instant claim, it is merely cumulative (and not 
material). In Morton v. Principi, 3 Vet. App. 508 (1992), the 
Court held that medical records merely describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.  
The veteran's lay opinion or self-reported history that his 
left knee disorder was caused by or aggravated by his service 
is not competent evidence in the matter of medical etiology, 
and therefore cannot be deemed "material" for the purpose 
of reopening the claim.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Furthermore, these assertions are 
cumulative of statements he submitted prior to the last final 
denial.

As no evidence received since the November 1993 decision 
suggests a his left knee disorder was aggravated during 
service or did not pre-exist service, the evidence received 
since November 1993 does not, by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim, does not raise a 
reasonable possibility of substantiating the claim, and is 
not new and material.  Consequently, the claim may not be 
reopened.

2.  Right knee disorder

A November 1993 rating decision declined to reopen a claim 
for right knee disorder indicating that new and material 
evidence had not been submitted.  A May 1979 rating decision 
originally denied the underlying service connection claim 
essentially because a chronic right knee disorder was not 
shown to have manifested in service.  The November 1993 
rating decision is the last prior final decision regarding 
these matters.  

For evidence to be new and material in light of the prior 
findings, it would have to tend to show that a right knee 
disorder manifested in service.  The evidence received since 
the November 1993 rating decision included billing statements 
from Waco Bone and Joint Clinic, treatment records from VA 
Central Texas Health Care System and Texas Oculoplastic 
Consultants/Dr. R. W. N., DRO hearing transcript, and 
February 2005 VA examination.  The VA Central Texas Health 
Care System records included complaints of bilateral knee 
pain, in which the veteran reported was possibly due to an 
injury in service.  At his DRO hearing, the veteran also 
indicated that his current right knee disorder was related to 
an in service injury.  As previously mentioned, records from 
Dr. R. W.N. and the VA examination report are not related to 
the knee disorders.   The evidence presented is new only in 
the sense that it was not of record at the time of November 
1993 RO decision.  

As with the left knee, this evidence is merely cumulative 
(and not material).  In Morton, the Court held that medical 
records merely describing the veteran's current condition are 
not material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based 
upon new and material evidence.  Morton, supra.  The 
veteran's lay opinion or self-reported history that his right 
knee disorder was caused by an in-service injury is not 
competent evidence in the matter of medical etiology, and 
therefore cannot be deemed "material" for the purpose of 
reopening the claim.  Espiritu, supra.  As no evidence 
received since the November 1993 decision suggests that his 
right knee disorder manifested during service, the evidence 
received since November 1993 does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not new and material.  Consequently, the claim 
may not be reopened.


ORDER

Service connection for headaches, s/p removal right orbital 
tumor. 

Service connection for bilateral ankle disorder is denied. 

The appeal to reopen a claim seeking service connection for 
left knee disorder is denied. 

The appeal to reopen a claim seeking service connection for 
right knee disorder is denied. 



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


